 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10

11   JENNIFER HUH, an individual,             CASE NO. 2:19-cv-00170-WBS-KJN
12                  Plaintiff,                ORDER GRANTING PLAINTIFF’S
                                              REQUEST TO PARTICIPATE IN
13         v.                                 MOTION TO DISMISS/MOTION TO
                                              STRIKE HEARING BY TELEPHONE
14 MONO COUNTY OFFICE OF
   EDUCATION; STACEY ADLER;
15 and DOES 1 through 30, inclusive,

16                  Defendants.
17

18

19         Plaintiff’s request is granted to permit Plaintiff’s counsel Mia Munro to
20   attend the hearing scheduled for Defendants’ Motion to Dismiss for Failure to State
21   A Claim Upon Which Relief Can Be Granted Pursuant to FRCP 12b(6) and Motion
22   to Strike Pursuant to FRCP 12(f) on July 15, 2019 at 1:30 p.m. telephonically. The
23   courtroom deputy shall email counsel with instructions on how to participate in the
24   telephone conference call. Ms. Munro can also be reached at phone number 310-
25   273-3180.
26   Dated: May 13, 2019
27

28
                                               1
           ORDER RE PLAINTIFF’S REQUEST TO PARTICIPATE IN MOTION HEARING BY TELEPHONE
